Name: Council Regulation (EEC) No 824/85 of 27 March 1985 extending the 1984/85 milk year
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  prices;  marketing
 Date Published: nan

 No L 91 /6 Official Journal of the European Communities 30 . 3 . 85 COUNCIL REGULATION (EEC) No 824/85 of 27 March 1985 extending the 1984/85 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas it has not been possible to fix the prices for the 1985/86 milk year in due time ; whereas it is therefore necessary to extend the 1984/85 milk year, HAS ADOPTED THIS REGULATION : Article 1 The 1984/85 milk year shall end on 14 April 1985 and the 1985/86 milk year shall begin on 15 April 1985. Article 2 This Regulation shall enter into force on 1 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1985. For the Council The President F. M. PANDOLFI (&gt;) OJ No L 148, 28 . 6. 1968, p. 13 . 4 OJ No L 68, 8 . 3 . 1985, p. 5 .